UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6334



UNITED STATES OF AMERICA,



                                                Plaintiff - Appellee,

          versus


GLEN MARK, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-89-263-G; CA-04-500-1)


Submitted:   August 25, 2005              Decided:   September 1, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Glen Mark, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Glen     Mark,   Jr.,   appeals    the   district   court’s   order

denying relief on his motion for modification of sentence, 18

U.S.C. § 3582(c) (2000).          Our review of the district court’s

opinion adopting the magistrate judge’s recommendation discloses no

reversible error.      Accordingly, we deny as unnecessary Mark’s

motion for a certificate of appealability, grant his motion to

proceed in forma pauperis, and affirm for the reasons stated by the

district court.*    See United States v. Mark, Nos. CR-89-263-G; CA-

04-500-1 (M.D.N.C. Feb. 15, 2005).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




     *
      Mark’s motion for expedited treatment is denied as moot.

                                   - 2 -